Citation Nr: 1815988	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  16-36 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability, with radiation to the bilateral hips, knees, and ankles.  

2.  Entitlement to service connection for a cervical spine disability, with radiation to the bilateral shoulders, arms, elbows, and wrists.  

3.  Entitlement to service connection for bilateral shoulder disabilities.  

4.  Entitlement to service connection for bilateral elbow disabilities.  

5.  Entitlement to service connection for bilateral wrist disabilities.  

6.  Entitlement to service connection for bilateral hip disabilities.  

7.  Entitlement to service connection for bilateral knee disabilities.  

8.  Entitlement to service connection for bilateral ankle disabilities.  

9.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), a major depressive disorder, and a generalized anxiety disorder.  

10.  Entitlement to service connection for bilateral hearing loss.  

11.  Entitlement to service connection for tinnitus.  

12.  Entitlement to a total disability rating based on individual unemployability.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 2010 to March 2011.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that denied service connection for a thoracolumbar spine disability, with radiation to the bilateral hips, knees, and ankles (listed as myositis of the para-lumbar spine, low back pain, sensory loss, cramps, and weakness radiating to the bilateral hips, knees, and ankles), and for a cervical spine disability, with radiation to the bilateral shoulders, arms, elbows and wrists (listed as myositis of the para-cervical spine muscles, chronic cervical spine pain, sensory loss, cramps, and weakness radiating to the bilateral shoulders arms, elbows, and wrists).  By this decision, the RO also denied service connection for bilateral shoulder disabilities (listed as degenerative joint disease of the bilateral shoulders); bilateral elbow disabilities (listed as degenerative joint disease of the bilateral elbows); bilateral wrist disabilities (listed as degenerative joint disease of the bilateral wrists); bilateral hip disabilities (listed as degenerative joint disease of the bilateral hips); bilateral knee disabilities (listed as degenerative joint disease of the bilateral knees); bilateral ankle disabilities (listed as degenerative joint disease of the bilateral ankles); a psychiatric disorder, to include PTSD, a major depressive disorder, and a generalized anxiety disorder (listed as PTSD, a major depressive disorder and a generalized anxiety disorder); bilateral hearing loss (listed as bilateral deafness); and for tinnitus (listed as tinnitus, also claimed as an earache and vertigo).  The RO further denied a claim for a TDIU.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a thoracolumbar spine disability, with radiation to the bilateral hips, knees, and ankles, and a cervical spine disability, with radiation to the bilateral shoulders, arms, elbows, and wrists, that are related to service.  He specifically maintains that he suffered from low back pain, with muscle stiffness, numbness, tingling, sensory loss, cramps, and weakness radiating to the bilateral hips, knees, and ankles during service.  He also asserts that he had neck and cervical spine pain, with numbness, tingling, sensory loss, cramps, and weakness radiating to the shoulders, arms, elbows and wrists during service.  The Veteran reports that he had a fainting spell during service and that he fell down on his back, hit is head, and was unconscious.  

The Veteran further contends that he has bilateral shoulder disabilities; bilateral elbow disabilities; bilateral wrist disabilities; bilateral hip disabilities; bilateral knee disabilities; bilateral ankle disabilities; a psychiatric disorder, to include PTSD, a major depressive disorder, and a generalized anxiety disorder; bilateral hearing loss, and tinnitus, that are all related to service.  He specifically reports that he suffered anxiety and stress during service because of the scolding and humiliations that he felt occurred constantly.  The Veteran also indicates that he that he has bilateral hearing loss and tinnitus due to in-service acoustic trauma.  

The Veteran is competent to report having thoracolumbar spine problems; cervical spine problems; bilateral shoulder problems; bilateral elbow problems; bilateral wrist problems; bilateral hip problems; bilateral knee problems; bilateral ankle problems; psychiatric problems; hearing problems; and ringing in the ears, during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records do not show treatment for any thoracolumbar spine problems; cervical spine problems; bilateral shoulder problems; bilateral elbow problems; bilateral wrist problems; bilateral hip problems; bilateral knee problems; bilateral ankle problems; psychiatric problems; or for tinnitus.  Such records also do not show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385, and there is no specific evidence of hearing loss within the year after service as required for the presumption of service connection.  

A post-service treatment report from C. E. Mora Quesada, M.D., notes that the Veteran was in the Army from April 2010 to March 2011.  Dr. Mora Quesada reported that since the Veteran's period of service, he had complained of hearing loss and tinnitus secondary to exposure to loud noises during military operations.  Dr. Mora Quesada also stated that during his active duty, the Veteran had neck and high back pain with stiffness, numbness, tingling, sensory loss, cramps, and weakness of the para-cervical muscles with radiation to the arms, elbows, and wrists.  It was noted that the Veteran also referred to low back pain with para-lumbar muscle stiffness, numbness, tingling, sensory loss, cramps, weakness, and instability, with radiation to the hips, knees and ankles.  Dr. Mora Quesada specifically stated that the Veteran was in medical therapy with poor improvement of his symptoms.  

Dr. Mora Quesada also indicated that the Veteran presented with nervousness; anxiety; irritability; difficulty in adapting to stressful circumstances; an inability to establish and maintain effective work and social relationships; disturbances of motivation and mood; a depressed mood; little interest or pleasure in doing things; and feeling down, hopeless, and depressed.  It was also noted that the Veteran had isolation episodes; that he cried easily; and that he had insomnia with nightmares and flashbacks of his traumatic experiences during active duty.  Dr. Mora Quesada further indicated that the Veteran had symptoms of poor frustration tolerance; suspiciousness; memory loss; and poor concentration.  Dr. Mora Quesada specifically reported that the Veteran was in comprehensive psychiatric and psychological therapy with poor improvement.  

As to an assessment, Dr. Mora Quesada indicated that the Veteran presented with sensory; musculoskeletal; and psychiatric disorders, which were more probably than not secondary to his military service performance.  Dr. Mora Quesada also maintained that the Veteran was 100 percent disabled and that his service-connected disabilities significantly affected his ability to perform in a competitive work environment.  

The Board observes that Dr. Mora Quesada indicated that the Veteran presented with sensory; musculoskeletal; and psychiatric disorders, which were more probably than not secondary to his military service performance.  The Board notes, however, that Dr. Mora Quesada did not provide any rationale for his opinion.  Additionally, the Board notes that Dr. Mora Quesada appeared to indicate that the Veteran suffered from cervical spine and thoracolumbar spine problems, with radiculopathy symptoms, during service, but the Veteran's service treatment records do not refer to treatment for any such disorders.  Further, the Board notes that Dr. Mora Quesada stated that the Veteran was 100 percent disabled and that his service-connected disabilities affected his ability to perform in a competitive work environment.  The Board observes, however, that the Veteran is not currently service-connected for any disorders at this time.  

An April 2015 statement from a VA physician indicates that the Veteran's claimed chronic cervical spine pain; myositis of the para-cervical spine muscles; degenerative joint disease of the shoulder elbows and wrists, as well as his chronic low back pain; myositis of the para-lumbar spine muscles; and degenerative joint disease of the hips, knees, and ankles, were less likely as not (less than 50/50 probability) attributed to a syncope episode in service, or to his military service.  

The physician stated that medical literature failed to show that a syncope episode caused or had any etiological relationship with the claimed conditions.  It was noted that an evaluation and physical after a syncope event during the Veteran's period of service shows no musculoskeletal symptoms and no neurological symptoms.  The physician stated that the Veteran's available service treatment records failed to show complaints or treatment for the claimed conditions.  

The physician reported that the available medical records do not show physical examinations or imaging studies describing the claimed medical conditions (myositis, degenerative joint disease), except in a note from Dr. Mora Quesada.  The physician stated that the note from Dr. Mora Quesada shows the medical diagnoses that were claimed by the Veteran.  The physician maintained that although Dr. Mora Quesada stated that the claimed conditions were more probably than not secondary to the Veteran's military performance, he failed to indicate that he reviewed the Veteran's service treatment records or any other medical records.  It was noted that Dr. Mora Quesada also failed to provide a rationale for, or to explain, his opinion.  It was noted that Dr. Mora Quesada also failed to provide x-ray readings with findings of degenerative joint disease.  The physician reported that a review of the claims file showed that the Veteran had a syncope episode while standing in formation after exercising.  The physician related that such an episode could be a common and benign event without noted health sequelae as seen in the Veteran.  It was noted that the Veteran's service treatment records do not show recurrent episodes of syncope and there were no available records showing repeated episodes of syncope.  

The Board notes that the physician found that claimed chronic cervical spine pain; myositis of the para-cervical spine muscles; degenerative joint disease of the shoulder elbows and wrists, as well as his chronic low back pain; myositis of the para-lumbar spine muscles; and degenerative joint disease of the hips, knees, and ankles, were less likely as not attributed to a syncope episode in service, or to his military service.  The Board observes that although the physician discussed the problems with the opinion provided by Dr. Mora Quesada, he did not address any reports of the Veteran of thoracolumbar spine problems; cervical spine problems; bilateral shoulder problems; bilateral elbow problems; bilateral wrist problems; bilateral hip problems; bilateral knee problems; bilateral ankle problems; psychiatric problems; hearing problems; and ringing in the ears, during service and since service.  The Veteran is competent to report such symptomatology during service and since service.  See Davidson, 581 F.3d at 1313.  

Additionally, the physician indicated that the available medical records do not show physical examinations or imaging studies describing the claimed medical conditions (myositis, degenerative joint disease), but no VA examinations were performed in conjunction with the physician's April 2015 statement.  The physician also did not address the Veteran claims for service connection for a psychiatric disorder, to include PTSD, a major depressive disorder, and a generalized anxiety disorder; bilateral hearing loss; and for tinnitus.  

In light of the above, the Board finds that the Veteran has not been afforded VA examinations, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claims for service connection for thoracolumbar spine disability, with radiation to the bilateral hips, knees, and ankles; a cervical spine disability, with radiation to the bilateral shoulders, arms, elbows, and wrists; bilateral shoulder disabilities; bilateral elbow disabilities; bilateral wrist disabilities; bilateral hip disabilities; bilateral knee disabilities; bilateral ankle disabilities; a psychiatric disorder, to include PTSD, a major depressive disorder, and a generalized anxiety disorder; bilateral hearing loss, and for tinnitus.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the Board notes that the October 2014 statement from Dr. Mora Quesada indicates that the Veteran was in medical therapy with poor improvement of his symptoms in regard to his claimed musculoskeletal disabilities.  Dr. Mora Quesada also stated that the Veteran was in comprehensive psychiatric and psychological therapy with poor improvement.  The Board observes that the only treatment report of record is an April 2015 confidential outpatient summary from the San Juan, Puerto Rico VA Medical Center.  As there are further treatment records, including possible VA treatment records, that may be pertinent to all of the Veteran's claims, they should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance).  

Finally, as the Veteran's claim for a TDIU rating is inextricably intertwined with his claims for service connection, those matters must be addressed together on remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the Veteran's VA medical records, which are not already in the claims folder, concerning his claimed treatment at the San Juan, Puerto Rico VA Medical Center, since his separation from service in March 2011.  

2.  Ask the Veteran to identify all other medical providers who have treated him for his claimed conditions since October 2014.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed thoracolumbar spine disability, with radiation to the bilateral hips, knees, and ankles; cervical spine disability, with radiation to the bilateral shoulders, arms, elbows, and wrists; bilateral shoulder disabilities; bilateral elbow disabilities; bilateral wrist disabilities; bilateral hip disabilities; bilateral knee disabilities; bilateral ankle disabilities; psychiatric disorder, to include PTSD, a major depressive disorder, and a generalized anxiety disorder; bilateral hearing loss, and tinnitus.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and/or etiology of his claimed thoracolumbar spine disability, with radiation to the bilateral hips, knees, and ankles; cervical spine disability, with radiation to the bilateral shoulders, arms, elbows, and wrists; bilateral shoulder disabilities; bilateral elbow disabilities; bilateral wrist disabilities; bilateral hip disabilities; bilateral knee disabilities; and bilateral ankle disabilities.  The claims file must be reviewed by the examiner.  The examiner must diagnose all current thoracolumbar spine disabilities, to include neurological symptoms; cervical spine disabilities, to include neurological symptoms; bilateral shoulder disabilities; bilateral elbow disabilities; bilateral wrist disabilities; bilateral hip disabilities; bilateral knee disabilities; and bilateral ankle disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed thoracolumbar spine disabilities, to include neurological symptoms; cervical spine disabilities, to include neurological symptoms; bilateral shoulder disabilities; bilateral elbow disabilities; bilateral wrist disabilities; bilateral hip disabilities; bilateral knee disabilities; and bilateral ankle disabilities, are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss any reports by the Veteran of thoracolumbar spine problems; cervical spine problems; bilateral shoulder problems; bilateral elbow problems; bilateral wrist problems; bilateral hip problems; bilateral knee problems; and bilateral ankle problems, during service and since service.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for an appropriate VA examination, to determine if he suffers from PTSD or from any other psychiatric disorders related to service.  The entire claims file must be reviewed by the examiner.  The examiner must clearly identify each psychiatric disability found to be present (to include a major depressive disorder and a generalized anxiety disorder, etc.), and a diagnosis of PTSD must be ruled in or excluded.  

The examiner must opine as to whether it is at least as likely as not that any currently diagnosed psychiatric disorders (to include a major depressive disorder and a generalized anxiety disorder, etc.), are etiologically related to the Veteran's period of service.  

The examiner must specifically acknowledge and discuss any reports by the Veteran that he suffered from psychiatric problems during service and since service.  

The examination report must include a complete rationale for all opinions expressed.  

6.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed bilateral hearing loss and tinnitus.  The entire claims file must be reviewed by the examiner.  

The examiner must conduct an audiological evaluation, including speech recognition testing, to determine whether the Veteran currently has a hearing loss disability.  If hearing loss and tinnitus are identified, the examiner must provide an opinion as to whether it is at least as likely as not that any current hearing loss and tinnitus were incurred during the Veteran's period of service, or are the result of exposure to loud noise during service.  

Additionally, the examiner must specifically acknowledge and discuss any reports by the Veteran reports that his hearing loss and tinnitus were first manifested during his period of service, and have continued since service.  

The examination report must include a complete rationale for all opinions expressed.  

7.  Then readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

